Citation Nr: 0524863	
Decision Date: 09/13/05    Archive Date: 09/21/05	

DOCKET NO.  94-40 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for $921.90 of 
medical expenses incurred in connection with unauthorized 
treatment at a private hospital from September 7, 1992, to 
October 1, 1992.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1936 to April 1940 
and from December 1940 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the VA 
Medical Center (MC) in Bay Pines, Florida.  

The Board has remanded the appeal in November 1996, August 
1997, and August 1998.  


FINDINGS OF FACT

1.  As a result of unauthorized private medical care during 
private hospitalization from September 7, 1992, to October 1, 
1992, the veteran has incurred $921.90 of medical expenses.  

2.  The veteran's treatment which resulted in the incurrence 
of unauthorized medical expense in the amount of $921.90 
during hospitalization at a private hospital from 
September 7, 1992, to October 1, 1992, was for a service-
connected disability on an emergent basis with no VA facility 
feasibly available.  


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of medical expense in the amount of $921.90 incurred during 
unauthorized private hospitalization from September 7, 1992, 
to October 1, 1992, have been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for duodenal ulcer with 
active pyloric ulcer with acute anemia, evaluated as 
20 percent disabling.  

There is a three-pronged test for meeting the requirements 
for entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2004).  These requirements are that a medical 
emergency must have existed such that delay would have been 
hazardous to life or health, that no VA or other Federal 
facility was feasibly available, and, in part, that the 
treatment was either for an adjudicated service-connected 
disability or for a service-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability.  As noted above, the veteran 
had established service connection for duodenal ulcer disease 
at the time of his hospitalization from September 7, 1992, to 
October 1, 1992.  

The record reflects that the veteran was hospitalized on 
September 7, 1992, relating to nonservice-connected mitral 
valve insufficiency and aortic valve stenosis.  He remained 
hospitalized until October 1, 1992.  

A July 2003 VA medical opinion reflects that the physician 
providing the opinion has reviewed the medical records 
relating to the veteran's hospitalization from September 7, 
1992, to October 1, 1992.  This opinion notes that on 
September 15 the veteran decompensated with an upper GI bleed 
and was not stable for transfer purposes for several days.  
It notes that a September 24 record reads 3 of 4 ulcers have 
healed.  It concludes that the veteran was poorly stable for 
transfer purposes from September 15 through 21, inclusive.  

The veteran seeks payment or reimbursement of medical 
expenses in the amount of $921.90 in connection with 
treatment he received relating to his duodenal ulcer with 
hemorrhage which began on September 15, 1992.  

The record clearly indicates that the veteran did receive 
care for his service-connected duodenal ulcer beginning on 
September 15, 1992.  The record also clearly indicates that 
he experienced a hemorrhage related to his duodenal ulcer at 
that time, and that he was not stable for transfer during the 
period from September 15 through 21, 1992, inclusive.  

While it is clear that the veteran was initially hospitalized 
on September 7, 1992, for nonservice-connected reasons, based 
on the above analysis, the record supports the conclusion 
that during that hospitalization an emergent condition arose 
concerning his service-connected duodenal ulcer.  He was not 
stable for transfer for a period of seven days.  Therefore, 
for that seven-day period, the veteran met the requirements 
of 38 C.F.R. § 17.120 because he was receiving unauthorized 
medical care for a service connected disability due to a 
medical emergency where no VA or other Federal facility was 
feasibly available because it was not feasible to have 
transferred the veteran at that time.  Accordingly, the 
record supports the grant of payment or reimbursement of the 
$921.90 medical expense incurred by the veteran for treatment 
relating to his service-connected duodenal ulcer during the 
period from September 15 through 21, 1992.  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b)(c) (2004).  

The Board acknowledges that the veteran has not been provided 
with VCAA notice.  However, in light of the Board's decision 
herein granting the entire benefit of payment or 
reimbursement of medical expenses in the amount of $921.90 as 
sought by the veteran, the veteran has not been prejudiced by 
the failure to provide him with VCAA notice.  


ORDER

Payment or reimbursement of medical expense in the amount of 
$921.90, incurred in connection with unauthorized treatment 
at a private hospital from September 7, 1992, to October 1, 
1992, is granted.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


